UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53


           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                  May 16, 2006

                                     Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. JOHN L. COFFEY, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 03-3775

UNITED STATES OF AMERICA,                   Appeal from the United States District
    Plaintiff-Appellee,                     Court for the Northern District of
                                            Illinois, Eastern Division
      v.
                                            No. 02 CR 907
PEDRO LAGUNAS-DELGADO,
    Defendant-Appellant.                    Harry D. Leinenweber,
                                            Judge.

                                   ORDER

       The district court sentenced Pedro Lagunas-Delgado to 70 months’
imprisonment and three years’ supervised release for being present in the United
States after being convicted of an aggravated felony. On limited remand under
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005), the district judge stated
that even if he had known that the Sentencing Guidelines were advisory and not
mandatory, United States v. Booker, 543 U.S. 220 (2005), he would have imposed
the same sentence (which was at the low end of the guideline range). We have
invited both parties to respond to the district court’s statement, but only the
government has done so. Mr. Lagunas-Delgado has therefore shown no reason why
the sentence, which is presumed reasonable under United States v. Mykytiuk, 415
F.3d 606 (7th Cir. 2005), should not stand, and our own review shows none.

                                                                     AFFIRMED.